In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
MARGARET WHITLOW,        *                           No. 13-436V
                         *                           Special Master Moran
             Petitioner, *
                         *                           Filed: March 26, 2015
v.                       *
                         *                           Stipulation; influenza (“flu”) vaccine;
SECRETARY OF HEALTH      *                           brachial neuritis; inflammatory
AND HUMAN SERVICES,      *                           polyarthritis, inflammatory reactive
                         *                           tissue in and around the rotator cuff;
             Respondent. *                           inflammatory tendinitis.
*********************

John Caldwell, Jr., Maglio, Christopher & Toale, PA, Sarasota, FL, for Petitioner;
Traci Patton, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On March 23, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Margaret Whitlow on June 28, 2013. In her
petition, Ms. Whitlow alleged that the influenza (“flu”) vaccine, which is contained
in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she
received on or about September 14, 2012, caused her to suffer brachial neuritis,
inflammatory polyarthritis, inflammatory reactive tissue in and around the rotator
cuff, leading to surgery for treatment of that issue, and an inflammatory tendinitis.
Petitioner represents that there has been no prior award or settlement of a civil
action for damages as a result of her condition.

       Respondent concedes that petitioner suffered a left shoulder injury related to
vaccine administration (“SIRVA”), that she experienced the residual effects of this
injury for more than six months, and that there is not a preponderance of evidence
demonstrating that petitioner’s SIRVA is due to a factor unrelated to vaccination.

       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Respondent denies that the vaccine caused petitioner to suffer any injury or
condition other than SIRVA and denies that the vaccine caused the significant
aggravation of any pre-existing injury, including but not limited to petitioner’s
alleged inflammatory polyarthritis.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

           A lump sum of $120,000.00 in the form of a check payable to
           petitioner, Margaret Whitlow. This amount represents
           compensation for all damages that would be available under 42
           U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-436V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Christina Gervasi, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:13-vv-00436-UNJ Document 47 Filed 03/23/15 Page 1 of 5
Case 1:13-vv-00436-UNJ Document 47 Filed 03/23/15 Page 2 of 5
Case 1:13-vv-00436-UNJ Document 47 Filed 03/23/15 Page 3 of 5
Case 1:13-vv-00436-UNJ Document 47 Filed 03/23/15 Page 4 of 5
Case 1:13-vv-00436-UNJ Document 47 Filed 03/23/15 Page 5 of 5